Citation Nr: 1524856	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-31 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 70 percent prior to December 28, 2012, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating greater than 30 percent since December 28, 2012, for PTSD.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The issue of entitlement to an initial rating greater than 30 percent since December 28, 2012, for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The record evidence shows that, prior to December 28, 2012, the Veteran's PTSD is characterized by, at worst, occupational and social impairment, with deficiencies in most areas; there is no evidence of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating greater than 70 percent prior to December 28, 2012, for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Board observes that this case originates from a disagreement with the initial rating assigned for PTSD following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Nevertheless, the Board observes the Veteran was sent correspondence in February 2011 which explained the information and evidence used by VA to determine disability rating(s) and effective date(s), as well as the allocation of responsibilities between himself and VA in obtaining evidence relevant to his claim.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  Further, the Veteran was afforded a VA examination in March 2011 in conjunction with the claim on appeal.  The Veteran has not alleged that this examination is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate to evaluate the Veteran's claim as it includes an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  The Board thus finds that the examination report is adequate to adjudicate the increased rating claim for the period prior to December 28, 2012, and no further examination is necessary.  

Thus, the Board finds that VA has fully satisfied the duty to assist and it may proceed to an adjudication of the claim.

Higher Initial Rating for PTSD Prior to December 28, 2012

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran's PTSD currently is evaluated as 70 percent disabling prior to December 28, 2012, under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, DC 9411, which pertains to PTSD.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the General Rating Formula, the criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV; see 38 C.F.R. § 4.130.  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The relevant evidence of record includes the reports of VA treatment records dated through December 2012, and a VA examination dated in March 2011.  

The Veteran was examined initially by VA in connection with his claim for service connection for PTSD in March 2011.  At that time, the Veteran was noted to be taking medications for his PTSD and receiving individual therapy.  He reported such symptoms as crying, feelings of sadness, decreased appetite, amotivation, no energy, passive suicidal thoughts, feelings of regret or failure, sleep problems, and concentration problems.  The Veteran reported that these symptoms had been present since his return from deployment, but they worsened greatly a year ago, in 2010, after his girlfriend was murdered.  The examiner also noted the Veteran has been married twice and has two children, with whom he has a good relationship.  The Veteran reported his symptoms occur daily.  

Upon mental status examination, the VA examiner noted the Veteran was clean, neatly groomed, and appropriately/ casually dressed.  His affect was tearful and his mood was anxious/ depressed.  His attitude was cooperative and speech unremarkable.  The examiner noted the Veteran was easily distracted and had a short attention span.  His thought process was unremarkable and judgment and thought process was unremarkable.  Additionally, the Veteran reported suicidal and paranoid ideations, but he stated there were occasional passive thoughts of death and suicide, but no plans or intent.  Finally, it was noted the Veteran was employed in security. 

In conclusion, the examiner noted that the Veteran was highly motivated for current treatment and symptoms, and impairment in functional status may improve as he engaged further in treatment.  However, the examiner also stated it was difficult to predict prognosis for specific individual, and the chronic nature of condition, as well as presence of multiple traumas, make it likely Veteran will have to continue to manage symptoms and impact on functioning even with treatment.  A GAF score of 55 was assigned.  

The Board also has reviewed the VA treatment records associated with the claims file dated through December 2012.  These VA treatment records, including mental health treatment records, are inclusive of the symptoms noted in the March 2011 VA examination discussed above.  There is no additional information in the VA treatment records that indicate the Veteran's PTSD is more severe than the currently assigned 70 percent rating.  

The Board finds that the preponderance of the evidence is against assigning an initial rating greater than 70 percent prior to December 28, 2012, for the Veteran's service-connected PTSD.  Based on the evidence in the claims file, a rating in excess of the 70 percent evaluation assigned in this decision is not warranted at any time during the appeal.  Comparing his reported and documented symptoms of PTSD to the rating schedule, he does not manifest symptoms resulting in total social and occupational impairment in order to warrant a 100 percent disability rating due to PTSD.  In this regard, the Board notes that there is no evidence of gross impairment of thought processes or communication.  In fact, on the VA PTSD examination, there was no indication of obsessive or inappropriate behavior, and no report of hallucinations or delusions.  In addition, there is no evidence of the Veteran being a danger to himself or others, let alone persistence of such danger.  As indicated above, the Veteran reported that he had passing suicidal thoughts during the March 2011 VA examination but had not attempted suicide.  Nevertheless, the evidence shows the Veteran continues to be capable of managing his activities of daily living independently and, at the time of the March 2011 VA examination, he was employed.  For these reasons, the Board finds that the Veteran's psychiatric symptoms do not result in symptoms more closely approximating total social and occupational impairment and that a 100 percent disability rating is therefore not warranted.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finally notes that an extraschedular rating may be assigned in exceptional cases.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria assigned for PTSD sufficiently contemplate the Veteran's symptoms.  The Veteran's PTSD is characterized by manifestations that are contemplated in the applicable rating criteria.  With respect to psychiatric disorders, the rating criteria expressly allow for consideration of any symptoms resulting from this disorder with the focus being on the resulting level of occupational and social impairment.  Because the schedular rating criteria for psychiatric disorders allow for consideration of any symptoms arising from the disorder, the Board finds the Veteran's symptoms are contemplated by the schedular rating criteria.  The Board does not find that the Veteran has described other functional effects with respect to his disability that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of the relevant symptomatology associated with his disability is consistent with the degree of disability addressed by the evaluation assigned.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial rating greater than 70 percent prior to December 28, 2012, for PTSD is denied. 


REMAND

As to the remaining claim of entitlement to an initial rating greater than 30 percent since December 28, 2012, for PTSD, the Board notes the Veteran last was afforded a psychiatric examination in March 2011.  In the September 2014 Appellant Brief, the Veteran and his representative argued that his service-connected PTSD is more disabling that the currently assigned 30 percent rating reflects.  Further, the Veteran has not been provided a VA examination reflective of the period dated since December 28, 2012.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected PTSD in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD for the period dated from December 28, 2012.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to report all of the signs and symptoms of the Veteran's service-connected PTSD in detail.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


